Citation Nr: 1641001	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from January 1979 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection listed above.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The October 2009 rating decision also denied a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  Although the Veteran filed a notice of disagreement concerning this claim and the issue was included in a November 2012 statement of the case, the Veteran clearly limited his appeal to the claims for service connection.  See January 2013 VA Form 9.  Accordingly, that issue is not before the Board.  38 C.F.R. § 20.202.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2009 VA Form 21-4138, the Veteran reported he had been seen at the VA Medical Centers in Dublin, Georgia, and Charleston, South Carolina.  Review of the electronic record indicates that only records from the Dublin facility have been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the Veteran's complete record of treatment must be obtained from the Charleston VA Medical Center.  Updated records from Dublin should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the VA Medical Center in Charleston, South Carolina.  

2.  Obtain the Veteran's treatment records from the VA Medical Center in Dublin, Georgia, dated since October 2012.  

3.  Readjudicate the claims for service connection.  If  the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

